Exhibit 10.24

FIRST AMENDMENT

TO THE

COLONY RESORTS LVH ACQUISITIONS, LLC

2004 INCENTIVE PLAN

WHEREAS, Colony Resorts LVH Acquisitions, LLC (the “Company”), currently
maintains and sponsors the Colony Resorts LVH Acquisitions, LLC 2004 Incentive
Plan (the “Plan”); and

WHEREAS, pursuant to Section 9(a) of the Plan, the Board of Directors of the
Company (the “Board”) has the power to amend the Plan; and

WHEREAS, the Board now desire to amend the Plan to remove Section 7 of the Plan
to (i) comply with Section 409A of the Internal Revenue Code of 1986, as amended
from time to time, and (ii) eliminate the provision that excludes the value
attributable to the Development Parcels (as defined in the Plan).

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 7 of the Plan shall be deleted in its entirety.

2. Governing Law. This amendment shall be construed and governed by the laws of
the State of Nevada, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.

3. Full force and effect of the Plan. Except as specifically amended herein, all
other provisions of the Plan shall remain in full force and effect in accordance
with its terms.